Citation Nr: 1813404	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 16, 1993, rating decision, wherein the RO denied the claim of entitlement to service connection for low back pain with numbness of the right lower extremity, right hamstring and calf, reflex problems foot and calf.

2.  Entitlement to an effective date, prior to August 16, 2010, for the award of service connection for intervertebral disc syndrome (IVDS) with lumbar spine strain

3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine (previously classified as IVDS).

4.  Entitlement to an initial evaluation in excessive of 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in House, Texas.  Though the RO adjudicated the issues as one matter, the Board has bifurcated the issues of CUE and entitlement to an earlier effective date for the award of service connection for IVDS with lumbar spine strain for the sake of clarity.

The Board notes the Veteran also disagreed with the effective date of the award of service connection for sensory deficit of the left lower extremity and the matter was included in the September 2012 statement of the case.  The Veteran then indicated in his October 2012 substantive appeal, that he was no longer appealing this issue.  Consequently, the Board does not have jurisdiction over the matter.   

The Veteran presented testimony before the Board in November 2017; a transcript of the hearing has been associated with the electronic record. 

In April 2017, the Veteran filed an application for TDIU based in part on his lumbar spine disability.  In July 2017, the RO addressed the matter of entitlement to TDIU due to his service-connected depressive disorder and noted that TDIU with respect to his back disabilities would be addressed with the pending claims for increased evaluations.  The matter has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The issues of increased evaluation for degenerative arthritis of the lumbar spine, radiculopathy of the lower extremities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from service in January 1993.

2.  The Veteran filed his original claim of service connection for low back pain with numbness radiating down the right leg and reflex problem in the foot and calf on January 19, 1993.

3.   In an August 16, 1993, rating decision, the RO denied service connection for low back pain with numbness of the right lower extremity, right hamstring and calf, reflex problems foot and calf; the Veteran did not appeal the decision.   

4.  On August 16, 2010, the RO received the Veteran's request to reopen his claim of entitlement to service connection for low back pain radiating to the right hip and gluteus medius with numbness of the right calf and leg.


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the August 16, 1993, rating decision has not been presented.  38 U.S.C. §§ 5109(a), 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017); Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The legal requirements for an effective date, prior to August 16, 2010, for a grant of service connection for IVDS with lumbar spine strain, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.303 (1993); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the nature of one of the claims, which involves a determination of whether CUE was present in a prior final rating decision, the Board holds that the duty to notify and assist provisions are inapplicable.  The Board believes this conclusion to be consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38).  See also Parker v. Principi, 15 Vet. App. 407 (2002).  
As the earlier effective date claim cannot be substantiated as a matter of law, notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

CUE

The Veteran contends that the August 1993 rating decision, which denied the claim of entitlement to service connection for low back pain with numbness radiating down the right leg and reflex problem in the foot and calf, was clearly and unmistakably erroneous.  Specifically, he asserts that VA had all the information they needed showing what was "wrong with" him, but his claim was still denied.  See  BVA Transcript at 11

A decision by the Secretary under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  
Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313). 

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the CAVC in a claim of CUE).  

Historically, the Veteran filed a claim of entitlement to service connection for low back pain with numbness radiating down the right leg and reflex problem in the foot and calf on January 19, 1993.  His DD 214 showed he received an honorable discharge in January 1993.  

Service treatment records dated in 1992 show the Veteran sought treatment for piriformis strain and low back pain with radicular symptoms.  X-rays dated in 1992 reveal the lumbar spine was normal.  The Veteran denied any recurrent low back pain on his December 1992 report of medical history taken at separation.  The provider noted the Veteran had sciatica between April 1992 and September 1992 that resolved.  The corresponding separation physical examination was negative for any lumbar spine disability.  Upon VA examination in April 1993, the examiner initially indicated that the Veteran reported probable herniated disc with lumbar spine strain.  However, lumbar spine x-rays were negative and the examiner stated the examination findings were normal.  

The RO denied service connection for low back pain with numbness of the right lower extremity, right hamstring and calf, reflex problems foot and calf, probable herniated disc not supported by x-ray,  in an August 16, 1993, rating decision.  The RO denied the claim on the basis that there was no chronic low back or lower extremity disease in service and there was no current back disability found on examination in 1993.  The Veteran was notified of the decision in August 1993.  He did not appeal the decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.302(a).

The Veteran filed a claim to reopen on August 16, 2010.  In January 2012, the RO confirmed the previous denial.  Shortly thereafter, in May 2012, service connection was awarded for IVDS with lumbar spine strain.  An initial 10 percent rating was established effective August 16, 2010, the date of the reopened claim.
In connection with his claim, the Veteran submitted private treatment records showing that he was diagnosed with left sacroiliac joint dysfunction in 2003.  These records also revealed he had a work related injury in January 2003.  

The Veteran was afforded a VA examination in connection with his claim in December 2011.  The examiner diagnosed the Veteran with IVDS and pinched nerve on the left side.  The examiner opined it was at least as likely as not that the Veteran's IVDS was related to the injury while in service in 1992.    

The Veteran initially raised the instant CUE claim in his notice of disagreement and then elaborated on the basis of his claim during the November 2017 Board hearing.  The Board has carefully considered the applicable law and the evidence of record at the time of the August 1993 rating decision, and finds that the Veteran's contention regarding the assignment of CUE is without merit.  

His principal contention relative to the August 1993 rating decision is that his service treatment records show he injured his back in 1992 and his back was still "messed up" when he left the service, but that VA still denied his claim.  BVA Transcript at 10-11.  

First, the Veteran has not argued, nor is there any evidence that the correct facts, as they were known at the time, were not before the adjudicator.  Second, assuming he claims such, the mere assertion of misinterpretation of facts does not constitute CUE.  See Thompson, 1 Vet. App. at 253.  While the rating decision may not have been entirely comprehensive in its discussion, there is no "undebatable" error that had it not been made, would have manifestly changed the outcome of the August 1993 decision.

As noted above, while service treatment records document complaints of low back pain with radicular symptoms, a chronic low back disability was not diagnosed.  In fact, the April 1993 VA examiner found the lumbar spine examination normal and lumbar spine x-rays were negative.  There were no additional records showing continued complaints of low back pain or a diagnosis associated with such.  Hence, there was no evidence of a current disability necessary to establish service connection.  38 C.F.R. § 3.303 (1993). 

The private treatment records associated with the claim to reopen show the Veteran was first diagnosed with left sacroiliac joint dysfunction in 2003.  These records also revealed he had a work related injury in January 2003.  It was not until August 16, 2010 that the Veteran filed a request to reopen the previously denied claim and it was not until 2011 that a VA opinion was rendered that the Veteran's IVDS was related to the injury in 1992 during service.  

In conclusion, the Board finds that there was no CUE with respect to the application of statutory or regulatory provisions.  A current disability was not shown until 2003 and a nexus opinion was not rendered until 2011, two necessary components for service connection.  Moreover, the request to reopen the previously denied claim was not filed until August 2010.  The Veteran has not met the relevant burden, and, therefore, the August 1993 rating decision did not involve CUE and is final.

Earlier Effective Date

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for IVDS with lumbar spine strain.  He maintains that he injured his back in 1992 during service and VA has had all the information they needed to make a decision on his claim since that time.  In essence the Veteran wants the effective date to be the day following separation from service as he filed his original claim for service connection in January 1993 (within the year following separation from service).  

According to VA law, "[p]revious determinations which are final and binding ... will be accepted as correct in the absence of clear and unmistakable error."  See 38 C.F.R. § 3.105(a).  As found in the instant decision, CUE has not been found in the August 1993 rating decision.

The Board has thoroughly reviewed the Veteran's electronic file and concludes that in light of the evidence of record and procedural history, the Veteran's claim for an effective date prior to August 16, 2010, for a grant of service connection for IVDS with lumbar spine strain must be denied.  A date earlier than August 16, 2010, is inconsistent with rules and regulations implemented by Congress concerning effective dates for award of compensation.  

Disability compensation is awarded for direct service connection, when an original claim is filed the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

In the instant case, the Veteran separated from service in January 1993.  While he filed his original claim for service connection in January 1993, within the one-year time frame from separation from service, it was denied in an August 1993 rating decision.  As noted above, he did not appeal the August 1993 rating decision and it became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§  20.302, 20.1103.  

The Veteran filed his request to reopen a claim of entitlement to service connection for his back condition on August 16, 2010.  The RO granted service connection for IVDS with lumbar spine strain in a May 2012 rating decision.  A 10 percent evaluation was made effective from August 16, 2010, the date of receipt of the reopened claim.  

The Board has carefully reviewed the record to determine whether there is any other communication or record which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  The evidence demonstrates that between August 1993 and August 2010 the Veteran did not submit any claim, either formal or informal, for service connection for his lumbar spine condition.  The Veteran does not contend that he filed a specific claim for service connection during this period, and the Board has not identified any communication or medical report which could be reasonably interpreted as such.  In the absence of such a claim, entitlement to an effective date earlier than August 16, 2010, for the grant of service connection is precluded as a matter of law.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit). 


ORDER

As no valid claim for CUE in the rating decision of August 16, 1993, has been presented, the appeal is denied.

Entitlement to an effective date, prior to August 16, 2010, for the award of service connection for IVDS with lumbar spine strain is denied.


REMAND

VA treatment records, reports of VA examination dated in July 2017, and Social Security Administration records have been added to the electronic record since the March 2017 statement of the case (SOC) was issued addressing the claims for increased evaluation for service-connected degenerative arthritis of the lumbar spine (previously IVDS with lumbar spine strain) and bilateral lower extremity radiculopathy.  The majority of this evidence was added to the electronic record prior to the issues being certified to the Board in October 2017.  A supplemental statement of the case was not issued addressing the additional evidence and this procedural defect must be cured.  38 C.F.R. § 19.31.

The RO should ensure that all due process requirements are met, to include obtaining any updated VA treatment records since October 2017.   38 C.F.R. § 3.159.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C. § 5103A  (b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated VA treatment records pertinent to the issues, to include those dated from October 2017 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  

2.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  Thereafter, the RO must adjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  

3.  The RO must readjudicate the claims of entitlement to increased evaluation for degenerative arthritis of the lumbar spine and bilateral lower extremity radiculopathy, to include consideration of all evidence obtained since the March 2017 statement of the case.   

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


